Case 2:18-cv-02133-MWF-MRW Document 75 Filed 11/14/19 Page 1 of 7 Page ID #:1252




     1 Michael A. Bowse (SBN 189659)
       mbowse@bowselawgroup.com
     2 BOWSE LAW GROUP
       801 S. Figueroa St., 25th Floor
     3 Los Angeles, CA 90017
       Phone/Fax: (213) 344-4700
     4
       Attorneys for Plaintiff ALPHA GRP.,
     5 INC. d/b/a RED BULL GLOBAL
       RALLYCROSS
     6
     7
     8
                           UNITED STATES DISTRICT COURT
     9
                          CENTRAL DISTRICT OF CALIFORNIA
    10
       ALPHA GRP., INC. d/b/a RED BULL          Case No.: 2:18-cv-02133-MWF
    11 GLOBAL RALLYCROSS, a Delaware
       Corporation,                             PLAINTIFF’S RESPONSE TO
    12                                          DEFENDANT’S EX PARTE
                          Plaintiff,            MOTION TO STRIKE EXPERT
    13                                          REPORT ON DAMAGES;
       vs.                                      DECLARATION OF MICHAEL A.
    14                                          BOWSE IN SUPPORT THEREOF
       SUBARU OF AMERICA, INC., a New
    15 Jersey Corporation
    16                  Defendants              Action Filed:    March 14, 2018
    17
    18
    19
    20
    21
    22
    23
    24
    25
    26
    27
    28

                                             -1-
                     OPPOSITION TO EX PARTE MOTION TO STRIKE EXPERT REPORT
Case 2:18-cv-02133-MWF-MRW Document 75 Filed 11/14/19 Page 2 of 7 Page ID #:1253




    1 I.      INTRODUCTION
    2         Defendant’s ex parte motion is legally unsound and factually baseless. But
    3 what is more important right now is that it is grossly unfair. Plaintiff cannot
    4 reasonably be expected to competently respond to a 17-page motion that seeks a
    5 remedy as significant as prohibiting Plaintiff from offering expert testimony on
    6 damages in a handful of hours.
    7         Even with respect to Defendant’s proposed alternative order – an order
    8 directing Plaintiff to provide a supplemental report and adjusting the case schedule
    9 to accommodate that (in addition to other relief) – Plaintiff should be allowed more
   10 time to respond. Plaintiff has already informed Defendant that, while Plaintiff
   11 strongly disagrees with Defendant’s assertion that the report of Plaintiff’s expert
   12 somehow fails to satisfy the requirements of Rule 26, Plaintiff is willing to have its
   13 expert provide supplemental information and to allow Defendant additional time to
   14 provide its rebuttal report. To that end, when counsel for the parties talked by
   15 telephone on Tuesday, counsel for Plaintiff asked Defendant to identify the
   16 additional information Defendant wanted, but no clear itemization of the desired
   17 information was provided. (Nor did Defendant disclose that it would seek to re-
   18 open any fact depositions – indeed, the deposition of Colin Dyne was not even
   19 mentioned). Plaintiff remains willing to make such a compromise, but does not
   20 believe that an order directing the issuance of a supplemental report is warranted
   21 (particularly without Plaintiff having an adequate opportunity to defend the
   22 adequacy of the existing expert report).
   23         Accordingly, Plaintiff asks that the Court schedule a hearing on Defendant’s
   24 motion – even on shortened time if necessary – and allow Plaintiff reasonable time
   25 to prepare and file a written response to Defendant’s ex parte motion. Alternatively,
   26 Plaintiff asks the Court to direct the parties to meet and confer regarding (1) what
   27 additional information, precisely, Defendant wants from Plaintiff’s expert, and (2)
   28 an appropriate adjustment of the existing expert disclosure and discovery schedule

                                                 -2-
                       OPPOSITION TO EX PARTE MOTION TO STRIKE EXPERT REPORT
Case 2:18-cv-02133-MWF-MRW Document 75 Filed 11/14/19 Page 3 of 7 Page ID #:1254




    1 to allow Defendant additional time to address any supplement to the report of
    2 Plaintiff’s expert.
    3 II.     IT WOULD BE FUNDAMENTALLY UNFAIR TO DECIDE
    4         DEFENDANT’S MOTION TO EXCLUDE PLAINTIFF’S EXPERT ON
    5         AN EX PARTE BASIS
    6         Even under ordinary circumstances, applications for ex parte relief are
    7 “inherently unfair” and “pose a threat to the administration of justice” because “the
    8 parties’ opportunities to prepare are grossly unbalanced.” Mission Power Eng’g Co.
    9 v. Cont’l Cas. Co., 883 F. Supp. 488, 490 (C.D. Cal. 1995). The opposing party
   10 “can rarely make its best presentation” on the short notice accompanying an ex parte
   11 application. Id. at 491. That is doubly true here, making it particularly unfair to
   12 decide Defendant’s motion to strike on an ex parte basis.
   13         Defendant filed its ex parte motion at 7:10 p.m. on Wednesday, November
   14 13. At that time, Plaintiff’s counsel was working on an appellate brief in a different
   15 matter that had to be filed by Friday, November 15. Decl. of Michael A. Bowse, ¶3.
   16 Although counsel submitted a streamlined request to extend the deadline for filing
   17 that appeal brief shortly after receiving Defendant’s ex parte motion (Bowse Decl.,
   18 Ex. A), given the hour Defendant filed its motion, the requested extension was not
   19 granted until late on the next morning. Bowse Decl., Ex. B. As a result, Plaintiff
   20 was unable to even begin working on its response to this ex parte motion until just 9
   21 hours before the response had to be filed. 9 hours is simply not sufficient time to
   22 respond to Defendant’s 17-page motion..
   23         Accordingly, Plaintiff asks that the Court schedule a hearing on Defendant’s
   24 motion – even on shortened time if necessary – and allow Plaintiff reasonable time
   25 to prepare and file a written response to Defendant’s ex parte motion.
   26 III.    PLAINTIFF’S EXPERT REPORT COMPLIES WITH RULE 26
   27         F.R.C.P. 26 requires an expert report to contain 6 pieces of information:
   28

                                                 -3-
                       OPPOSITION TO EX PARTE MOTION TO STRIKE EXPERT REPORT
Case 2:18-cv-02133-MWF-MRW Document 75 Filed 11/14/19 Page 4 of 7 Page ID #:1255




    1         1.      “A complete statement of all opinions the witness will express and the
    2 basis and reasons for them;”
    3         2.      “The facts or data considered by the witness in forming them”
    4         3.      “Any exhibits that will be used to summarize or support them;”
    5         4.      “The witness's qualifications, including a list of all publications
    6 authored in the previous 10 years;”
    7         5.      “A list of all other cases in which, during the previous 4 years, the
    8 witness testified as an expert at trial or by deposition;” and
    9         6.      A statement of the compensation to be paid for the study and testimony
   10 in the case.”
   11         The report of Philip Fier, Plaintiff’s expert on damages, does all of these
   12 things. Defendant’s main complaint seems to be that Mr. Fier’s report does not cite
   13 to Bates numbers or other identifiers in the record for the facts that support his
   14 conclusions. But Rule 26 does not require that. See Bioriginal Food & Sci. Corp. v.
   15 Biotab Nutraceuticals, Inc., No. 213CV05704CASEX, 2015 WL 10733384, at *3
   16 (C.D. Cal. Aug. 24, 2015) (Bates citations not required for expert reports). It
   17 requires only that the report identify the facts and data relied upon, not their specific
   18 source.
   19         Defendant’s other complaints are also wrong. For example, Defendant
   20 complains that Plaintiff’s 30(b)(6) witness “refused to disclose the nature of or basis
   21 for its damages.” Motion at 15:4-5. Not so. Plaintiff merely objected to
   22 Defendant’s effort to examine a lay witness about a topic that was specifically
   23 within the purview of its retained expert. That was wholly appropriate. See
   24 Dagdagan v. City of Vallejo, 263 F.R.D. 632, 636 (E.D. Cal. 2009) (questions in
   25 30(b)(6) deposition that called for expert opinions were improper and properly
   26 objected to). Moreover,
   27         Likewise, Defendant argues that Mr. Fier’s report does not address several
   28 “facts of record” that Defendant claims are “critical to any expert’s analysis”.

                                                   -4-
                        OPPOSITION TO EX PARTE MOTION TO STRIKE EXPERT REPORT
Case 2:18-cv-02133-MWF-MRW Document 75 Filed 11/14/19 Page 5 of 7 Page ID #:1256




    1 Motion at 3:11-4:17. But several of those “facts” are not facts at all and, in any
    2 event, all of them are things Defendant can question Mr. Fier about at deposition to
    3 challenge his opinions and conclusions.
    4 IV.     PLAINTIFF HAS ALREADY AGREED TO PROVIDE A
    5         SUPPLEMENTAL REPORT IF DEFENDANT WILL SPECIFY WHAT
    6         SUPPLEMENTAL INFORMATION IT SEEKS
    7         Yet another reason why the Court should reject Defendant’s ex parte motion
    8 is that it serves no purpose. When counsel for the parties talked by telephone
    9 regarding Defendant’s challenge to the sufficiency of Mr. Fier’s expert report,
   10 Plaintiff explained that, although it strongly disagreed with Defendant’s criticisms
   11 of the report, Plaintiff saw no reason to litigate the issue. If Defendant wanted to
   12 receive information that normally would obtain through a subpoena and deposition
   13 of Plaintiff’s expert in the form of a supplemental report instead, Plaintiff was
   14 willing to provide it in that format. That remains true.
   15         Since entry of an order directing Plaintiff’s expert to provide a supplemental
   16 report would be unfair absent Plaintiff having a meaningful opportunity to respond
   17 to Defendant’s criticisms of the existing report, the better course is for the Court to
   18 direct the parties to meet and confer and, assuming agreement is reached, to submit
   19 a stipulation and proposed order to the Court.
   20                                               BOWSE LAW GROUP
   21
        Date: November 14, 2019                        /s/ Michael A. Bowse
   22                                                  Michael A. Bowse
   23
                                                    Attorneys for Plaintiff ALPHA GRP.,
   24                                               INC. d/b/a RED BULL GLOBAL
   25                                               RALLYCROSS

   26
   27
   28

                                                 -5-
                       OPPOSITION TO EX PARTE MOTION TO STRIKE EXPERT REPORT
Case 2:18-cv-02133-MWF-MRW Document 75 Filed 11/14/19 Page 6 of 7 Page ID #:1257




    1 I, Michael A. Bowse, declare as follows:
    2         1.     I am an attorney at law, licensed to practice in the State of California
    3 and before this Court. I am counsel for Plaintiff ALPHA GRP, Inc. in this matter. I
    4 make the following declaration based upon my own personal knowledge.
    5         2.     On Tuesday, November 12, 2019, I spoke by telephone with counsel
    6 for Defendant Subaru of America, Inc. regarding the expert report of Philip Fier,
    7 which had been served on Defendant the previous week. During that telephone call,
    8 counsel for Defendant described criticisms of Mr. Fier’s expert report – primarily
    9 that the report did not specify the identity of the witnesses to whom Mr. Fier had
   10 spoken and did not specify the Bates numbers of documents Mr. Fier had relied
   11 upon to form his opinion. I explained that I did not believe these were valid
   12 criticisms of the report but that I would prefer to simply provide that information
   13 rather than expend time and resources on litigating the issue. I asked Defendant to
   14 provide a complete list of each of the categories of information Defendant would
   15 like to receive. No more was forthcoming.
   16         3.     I received Defendant’s ex parte Motion shortly after 7:00 p.m. on
   17 Wednesday, November 13, 2019. At the time, I was working on working on an
   18 appellate brief in a different matter that, at the time, had to be filed by Friday,
   19 November 15. Because I knew I could not complete that appellate brief while also
   20 drafting a response to Defendant’s ex parte motion in this case, I submitted a
   21 streamlined request to extend the deadline for filing that appeal brief shortly after
   22 receiving Defendant’s ex parte motion. (A true and correct copy of that streamlined
   23 request is attached hereto as Exhibit A.) However, given the time I submitted the
   24 request for an extension (a consequence of the time Defendant filed its motion), the
   25 requested extension was not granted until late on the morning of November 14.
   26 (Attached hereto as Exhibit B is a true and correct copy of the ECF notification that
   27 the streamlined request was granted.) As a result, I was unable to even begin
   28

                                                  -6-
                       OPPOSITION TO EX PARTE MOTION TO STRIKE EXPERT REPORT
Case 2:18-cv-02133-MWF-MRW Document 75 Filed 11/14/19 Page 7 of 7 Page ID #:1258




    1 working on this response to Defendant’s ex parte motion until just 9 hours before it
    2 had to be filed.
    3        4.    9 hours proved to be far from sufficient time to prepare an intelligent,
    4 comprehensive response to Defendant’s 17-page ex parte motion.
    5        I declare under penalty of perjury under the laws of the United States that the
    6 foregoing is true and correct.
    7        Executed this 14th day of November 2019, at Los Angeles, California.
    8
    9                                                  /s/ Michael A. Bowse      .
                                                             Michael A. Bowse
   10
   11
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28

                                                 -7-
                         OPPOSITION TO EX PARTE MOTION TO STRIKE EXPERT REPORT
